—Judgment, Supreme Court, Bronx County (Martin Marcus, J.), rendered June 12, 1995, convicting defendant, after a jury trial, of murder in the second degree, attempted murder in the second degree and criminal possession of a weapon in the second degree, and sentencing him, as a second felony offender, to concurrent terms of 25 years to life, 6 to 12 years, and 6 to 12 years, respectively, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning credibility.
The court was not obligated to discharge a juror who gave indications of a hope and/or expectation that deliberations would not continue overnight. The court conducted a suitable inquiry wherein the juror unequivocally stated that she was nevertheless willing to be sequestered and that she had an open mind about the case.
Defendant’s remaining contentions are unpreserved and we decline to review them in the interest of justice. Concur— Ellerin, J. P., Wallach, Lerner and Saxe, JJ.